381 U.S. 763 (1965)
KNOWLES
v.
FLORIDA.
No. 884, Misc.
Supreme Court of United States.
Decided June 7, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Petitioner pro se.
Earl Faircloth, Attorney General of Florida, and George R. Georgieff, Assistant Attorney General, for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment dismissing the appeal is reversed. Raley v. Ohio, 360 U.S. 423, 437-440. Cf. Lane v. Brown, 372 U.S. 477; Douglas v. California, 372 U.S. 353.
MR. JUSTICE STEWART would deny certiorari.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN dissent.